 W. A. STEVENS & SON51the Union of authority to make future agreements containing suchprovisions:We have carefully reviewed theAndor CompanyandA.cCP.decisions,4 and are convinced that the reasons advanced inthose decisions for giving immediate effect to an affirmative deauthori-zation vote are sound.Accordingly, if the employees in this proceed-ing cast an affirmative deauthorization vote, it shall be taken to meanthat the effectiveness of the agency-shop provisions in the contractbetween the Union and the Employer shall be suspended immediatelyupon certification to the Union and the Employer of the results ofthe election:[Text of Direction of Election omitted from publication.]MEMBER BROWN, dissenting in part:Contract-bar principles have evolved out of the Board's continuingefforts in effectuating congressional policy in terms of industrialreality.5The, object of these principles has been to avoid the certaininstability which would have resulted had the Board taken a courseof single-minded literalness in administering the representation pro-visions of the Act.Legislative history, as the courts have observed,indicates congressional approval of the Board's exercise of discretionin this areasMy colleagues rely uponGreat Atlantic & Pacific TeaCompany,issued by a divided Board in 1952. So far as appears fromthe majority opinion in that proceeding, no attempt was made thereto interpret pertinent statutory provisions in a manner which takesinto account the realities of collective bargaining and which, there-fore, might promote expressed legislative purpose. I believe that, asin conventional representation proceedings, the Board is similarlyobliged in deauthorization situations to establish appropriate filingperiods which are meaningfully adapted to viable labor relationsunder the Act.Unlike my colleagues, I' would do so here.4Andor Company,Inc.,119 NLRB 925;Great Atlantic&Pacific Tea Company,100NLRB 1494.s See, for example,Deluxe Metal Furniture Company,121 NLRB 995;General CableCorporation,139 NLRB 1123.6E.g.,N.L.R.B. v. Marcus Trucking Company, Inc.,286 F. 2d 583, 593(C.A.2) ; Local1545, United Brotherhood of Carpenters,etc. (Pilgrim Furniture)v.Vincent,286 F. 2d127,, 131(C.A. 2).Cf.Ray Brooks v. N.L.R.B.,348 U.S.96, 98-104.W. 'A. Stevens d/b/a W. A. Stevens &SonandJohn Williams.Case No. 9-CA-2972.May 20, 1964DECISION AND ORDEROn March 5, 1964, Trial Examiner Frederick U: Reel issued his De-,cision in the above-entitled proceeding, finding that the Respondent147 NLRB No. 6. 52DECISIONS OF NATIONAL LABOR. RELATIONS BOARDhad engaged in and was engaging in certain unfair labor practicesand recommending that he cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.He also found that the Respondent had not engaged in certainother alleged unfair labor practices and recommended the dismissalof these allegations of the complaint.Thereafter, the General Coun-sel filed exceptions to the Trial Examiner's Decision and a supportingbrief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the additions and modifica-tions noted herein.'ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders thatRespondent, his agents, successors, and assigns, shall:1.Cease and desist from :(a)Discriminating against or threatening to withhold employmentor personal favors from any employee because of activity in or on be-half of any union.(b) Interrogating his employees concerning their resort to or ac-tivity on behalf of any union.(c)Threatening to close his business to prevent his employees fromhaving their union enforce a contractual provision.-(d) In any other manner interfering with, restraining, or coercinghis employees in the exercise of the right to self-organization, to formlabor.organizations, to join or assist Local Union No. 216, of the Inter-nationalHod Carriers', Building, and Common Laborers' Union ofAmerica, AFL-CIO, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engagein concerted activities for the purpose of mutual aid or protection as1we find merit in the General Counsel's exception to the Trial Examiner's failure to findthat theRespondent'sthreat to close the operation and start a new business if thecollective-bargaining agreement were enforced as to premiumpay for Saturdaywork wasan additional violation of Section8(a) (1) of the Act.Thisthreat isapparent from theundenied testimony of Respondent Stevens, who stated that he told employeeMyers thathe, ". .. could form another company and work under another contract . , ." by go-ing ". . . to the building down the street,if I had to,and form anothercompany thereand put a sign tip`paint names.' " [sic],.Accordingly,we shall require in our Order thatRespondent cease and desist therefrom. W. A. STEVENS & SON53guaranteed in Section 7 of the Act, and to refrain from any and allsuch activities,except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a con-dition of employment as authorized in Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Actof 1959.2.Take the following affirmative action which we find will effectu-ate the policies of the Act :(it)Make John Williams whole in the manner described in the por-tion of the Trial Examiner'sDecision entitled"The Remedy"for any.loss of earnings suffered by reason of the discrimination against him.(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay dueunder the terms of this Order.(c)Post at his place of business at Springfield, Ohio, copies ofthe attached notice marked "Appendix."? Copies of said notice, tobe furnished by the Regional Director for the Ninth Region, shall,after being duly signed by the Respondent, be posted immediatelyupon receipt thereof, and be maintained for 60 consecutive days there-after, in conspicuous places, including all places where notices to itsemployees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, orcovered by any othermaterial.(d)Notify the Regional Director for the NinthRegion, inwriting,within 10 days from the date of this Order, what steps the Respond-ent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleged a violation by the discharge.of DelbertNewman.2 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended,I hereby notify my employees that :I WILL NOT discriminate against or threaten to withhold em-ployment or personal favors from my employees because of ac-tivity in or on behalf of any,union. 54DECISIONSOF NATIONALLABOR RELATIONS BOARDI WILL NOT interrogate my employees concerning their resortto or activity on behalf of any union.I WILL NOT threaten to close my business to prevent my em-ployees from having their union enforce. a contractual provision.I WILL NOT in any other manner interfere with, restrain, or co-erce my employees in the exercise of the right to self-organization,to form labor organizations, to join or assist Local Union No. 216,of the International Hod Carriers', Building and Common La-borers' Union of America,, AFL-CIO, or any other labor organi-zation, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the pur-pose of mutual aid or protection as guaranteed in Section 7 of theAct and to refrain from any and all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment, as authorized in Section 8 (a) (3) of the Act, as modified bythe Labor-Management Reporting and Disclosure Act of 1959.I WILL give John Williams backpay for wages he lost betweenSeptember 9 and October 7, 1963, as a result of his unlawfuldischarge.W. A. STEVENS, D/B/A W. A. STEVENS & SON,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice,Room 2023, Federal Office Building, 550 Main Street, Cincin-nati,Ohio, Telephone No. 381-2200, if they have any questions con-cealing this notice or compliance with its provisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case was heard before Trial Examiner Frederick U. Reel at Springfield,Ohio, on January 15 and 16, 1964,1 pursuant to a charge and complaint filed thepreceding September 15 and November 14, respectively.At issue are whether Re-spondent discharged two employees (John Williams and Delbert Newman) forunion activity and in various ways interfered with, restrained, and coerced his em-ployees in the exercise of their statutory right to engage in union activity.Uponthe entire record,2 including my observation of the witnesses, and after full con-sideration of the brief filed by Respondent, I make the following:IUnless otherwise noted all other dates herein reefer to the year 1963.2 Among other minor errors In the transcript, I note that the word "request" at page 173,line 20, should read "rest," and that the sentence beginning "He" on page 228, line 21,was uttered by the witness Runyan, not by the Trial Examiner. W. A. STEVENS & SON55FINDINGSOF- FACT1.THE BUSINESS OF THE RESPONDENT AND THE UNION INVOLVEDRespondent is an individual engaged in Springfield as a cement contractor in theinstallation of pipelines and in street repair.In the year preceding the issuance ofthe complaint which is a representative period, Respondent performed servicesvalued in excess of $50,000 for Ohio Fuel Gas Company,which in turn received inexcess of$50,000 worth of goods directly from outside the State.Respondentadmits, and I find,that its operations affect commerce within the meaning of Sec-tion 2(7) of the Act.Local Union No. 216, of the International Hod Carriers'Building and Common Laborers' Union of America,AFL-CIO,herein called theUnion, is a labor organization within the meaning of the Act.-II.THE UNFAIR LABOR PRACTICESA. Background-Respondent's employment practices and his relationshipwith the UnionAlthough Respondent has no signed contract with the Union, and is not a memberof an association that deals with the Union on a multiemployer basis, Respondenthas for a number of -years conformed to the agreements negotiated by the Unionwith the Springfield Contractors Association and with the Ohio Contractors Associa-tion.Both these agreements contained union-security provisions conforming to Sec-tion 8(a)(3) and (f) of the Act, and Respondent has advised new employees ofthe requirement that they join the Union at the required time.Respondent testifiedthat his sole concern with the contracts was to make sure that he paid the wage rateset therein, and prior to the events in this case he apparently paid little attention to -other provisions, including the provision, common to both contracts, for time-and-one-half for Saturday work.He did pay that rate for some Saturday work, but priorto the events here in question he paid only straight time for Saturday work done forthe Ohio Fuel Gas Company. The employees, until the events described below,had not complained of this Saturday rate, and had understood that they would notreceive premium pay for that work. The hourly rate for laborers in the SpringfieldContractors Association agreement was $3; the rate for laborers in the Ohio Con-tractorsAssociation agreement applicable to the Springfield area was $2.75.Thelatter agreement applied to heavy and highway construction; the former, higher rateapplied to building construction.Prior to the events described below, Stevens paidhis laborers at the higher, ,building construction, rate.B. The employees seek union aid in obtaining overtime pay forSaturdaysOn the afternoon of August 6 a group of Respondent's employees went to theunion office to enlist the Union's aid in obtaining time-and-one-half for Saturdaywork.As Raymond Smith, the union business agent, was not in at the time, themen arranged with Smith's secretary to meet with Smith at 7 o'clock that evening.Smith, returning to his office, telephoned Respondent to inquire what time the meet-ing was to be in Respondent's office, and when Stevens indicated complete ignoranceof the matter, Smith "hesitated a minute" and told Stevens to "forget it."That evening eight of Respondent's employees met with Smith at the union office.Robert Williams was the principal employee spokesman; Robert's brother, John, andDelbert Newman also spoke. Robert Williams explained to Smith that the men hadbeen working Saturdays at straight-time pay, and wanted to be paid time-and-one-half for that work. Smith told the men that each of them should submit a notarizedaffidavit setting forth the pertinent facts, and that the Union would then assist them.The men promptly had affidavits prepared, executed, and notarized, and the next daythe affidavits were turned over to Smith.C. Respondent's reaction to the employees' visit to the UnionThe day after the affidavits were handed to Smith, i.e., on August 8, Respondentasked Robert Williams why Williams had gone to the union hall.Williams answeredin somewhat vague terms, to which Stevens replied that he knew why Williams wentto the union hall.A few days later Smith came to see Stevens, who asked him, "Did you ever getthismeeting deal" straightened out that was supposed to be in [Stevens'] office?"Smith replied that "some of the boys wanted to come out and get better acquainted," 56DECISIONSOF NATIONALLABOR RELATIONS BOARDand identified employee George Myers as one of the employees who had been to seehim.On some occasion, possibly this one, Smith mentioned to Stevens that thelatter could perform certain work under the heavy construction agreement and paya lower wage rate for such work.Shortly thereafter Stevens asked Myers if the latter suffered from a short memory,reminding- Myers that Stevens had given him work the preceding winter when Myersneeded it.Stevens asked what Myers "was trying to start down there," mentionedthat winter was again approaching, and commented that he could start a new .com-guys would stick with" Myers, and the latter replied, "Not many."During the next few days, and prior to August 23, Stevens asked several of hisemployees why they had gone to the Union instead of taking up the matter of Satur-day pay with him. ' He-indicated that under his contract with the gas company hecould not afford to pay overtime rates on Saturday for the gas company work. Alsoduring this period employee Delbert Newman indicated to Stevens' bookkeeper thatsome employees had "filed charges" against Stevens with the Wage and Hour Divi-sion of the United States Department of Labor.D. The events of August 23On August 23 Newman told Stevens of the charges filed by the employees, andsuggested that Stevens' "only salvation" lay in obtaining the employees' signaturesto a statement that they had asked to work Saturdays at straight-time pay.Newmandeclined to commit himself as to whether he would sign such a paper. Stevens ex-pressed skepticism over the, value of such a document but agreed to prepare it.Later that morning Stevens went to a job on Mulberry Street where Robert andJohn Williams, and Myers were at work. Stevens spoke to Robert Williams, and inthe course of the conversation said that Williams was "the ring leader of this unionmatter," that Stevens knew it, and that nothing Williams could do or say wouldchange his mind.That afternoon Stevens again spoke to Robert Williams, this timeat a jobsite on Selma Road.On this occasion Stevens said that he knew RobertWilliams' crew was involved in this union matter, a fact which Williams readily ad-mitted.Stevens then mentioned to Williams that Stevens was having a paper drawnup under which the men "would agree to work overtime for straight time," andWilliams said he would sign it if the other men did.Late that afternoon when the men came into Stevens' office for their paychecks,they were handed a sheet of white paper on which was typed: "We, the followingmen, have requested of W. A. Stevens & Son that whenever there was extra workavailable that we would work for straight time." Below this legend space was leftfor signatures, and apparently five men (Robert, John, and Mike Williams, PaulHamilton, and Abner Runyan) signed the paper. Stevens emphasized to the menthat they should read the sheet, and sign it or not, as they chose.Robert Williamsurged the men to sign.In the course of his conversations with the men, Stevens indicated that DelbertNewman had suggested that Stevens prepare the paper.When Newman, who wasout in the yard, heard from some of the men that Stevens had implicated him in thepreparation of the paper, he went into Stevens' office, took the paper and tore it intoapproximately a dozen pieces.Newman took `the scraps with him as -he left theoffice.(Stevens later recovered most of the scraps, which were introduced as anexhibit.)A few minutes later Stevens came out and warned Newman against tear-ing up paper in Stevens' office. Stevens also stated to Newman at that time, "Thefirst little thing that you do wrong, any little scratch you put on my equipment, youwill be fired."Newman, who was employed primarily as a mechanic, replied, "Idon't drive your equipment; I just work on it."E. Respondent starts paying overtime rates for Saturday workOn some date between August 23 and September 9, Smith, the union businessagent, again called on Stevens.On this occasion Smith told Stevens that eight menhad come to see him about the matter of straight-time pay -for Saturdays. Stevensreplied that he could name the eight men, for he knew Myers' crew contained eightmen and Smith had previously mentioned a meeting with Myers and others. Stevenstold Smith that the men who worked Saturdays at straight-time pay had done sovoluntarily, but that henceforth he would comply with the union contract in thisrespect.Sometime early in September Respondent commenced paying the premium W. A. STEVENS & SON57rate for all Saturday work.- Not-, long, thereafter-.(but after the events describedbelow relating to the alleged discrimination-against Newman and John Williams)',Respondent reduced the basic hourly rate for laborers from $3 to $2.75.3F. The alleged discrimination against John_ Williams and Newman1.John WilliamsOn Monday, September 9, Stevens told John Williams and Myers that they wouldnot work that day as Stevens was going to split up the work among other laborerswho had not been getting enough work. For the next 2 weeks John Williams re-ported regularly for work but Stevens told him there was no work for him.OnThursday, September 19, Williams asked Stevens why he had not been working, andfurther inquired whether he had been laid off or fired. Stevens replied that Williams"got too deeply involved with the union."Williams did not return to seek workagain until October 7.Myers, who had joined Williams in their unsuccessful effortsto work during the first week after September 9, thereafter abandoned his efforts;no claim is made in Myers' behalf in this proceeding.On his September visits to the office to seek work, Williams noted two laborers,Barker and Stanford, who had been hired after September 9.On Friday, October 4,Mike Williams, John's brother, quit his job, and John, knowing of the vacancy, wentback to seek employment the following Monday.He was immediately put to work.According to Robert Williams, another brother of John, Stevens on August 27asked Robert to "figure a way to get rid of Johnny and Myers," to which Robert re-plied that they did their job well and he had nothing against them. On September l lRobert asked Stevens if John Williams and Myers were to be on Robert's crew thatday, to which Stevens replied that they were not going to work there any more.Williams asked the reason, to which Stevens rejoined that Williams knew the reasonas well as Stevens.Robert Williams requested a layoff on September 13, apparentlybecause he disliked working with the employees who had replaced John Williamsand Myers.On September 17 when Robert returned to pick up a paper, Stevenstold him that he (Stevens) knew Robert was "roped into this union deal" and "asfar as [Stevens] was concerned [Robert] would never run equipment for him again."Stevens, in addition to denying certain of the statements attributed to him, testifiedthat he intended merely to cut John Williams' and Myers' hours temporarily becausehe desired to accommodate certain of his Negro laborers who had been complainingof insufficient work.He further testified that Barker, who had been a labor foreman,was looking for work after his discharge from the armed services, and was referredto the job by Smith, the union business agent. Stevens explained the hiring ofStanford on the ground that Stanford was a former employee who had been injuredon the job, and Stevens felt he owed Stanford a chance to come back to work.2.Delbert NewmanNewman was employed primarily as a mechanic, keeping Respondent's equipmentin repair, but his rate of pay was no higher than the common labor-rate,. and fromtime to time when he had no repair work to do, he would work on the streets -withthe other laborers.Particularly in the late summer his work- as a mechanic hadbeen unsatisfactory, as the equipment he had ostensibly repaired was repeatedlybreaking down.On the morning of September 12, Stevens told Newman, and oneWorley McWilliams, who had recently been assisting Newman in the shop, not togo to work as Stevens was going to get by without a mechanic- that day. Stevensasked for and obtained the keys which Newman held to the tool cabinet. Later thatday Newman heard that one of the pieces of equipment had broken down, and hewent to the shop, where he found McWilliams at work repairing the equipment. Oninquiring of Long, the bookkeeper (Stevens was not present), Newman learned thatStevens had made no effort to reach Newman when the repair job arose, but calledonlyMcWilliams.-The next morning, September 13, Newman on reporting for work found Mc-Williams at work in Newman's place, performing tasks previously performed byNewman. Stevens told Newman that Newman could no longer work as a mechanic,3 This wage reduction enabled Respondent to absorb the new overtime paymentsThus,a 48-hour week at 83 per hour, without overtime, cost Respondent slightly more than thesame week at a base rate of $2.75 and 8 hours at time-and-one-half. 58DECISIONSOF NATIONALLABOR RELATIONS BOARDas his performance had been unsatisfactory,and Stevens could not afford the costsimposed on him by Newman's poor work.Stevens added that Newman could, if hechose, go to work on the streets as a laborer.Newman retorted with an expressionwhich plainly indicated that he was not going to accept the laborer's job, and left.Some 3 weeks later,Newman,who had filed a claim for unemployment compensa-tion,telephoned Stevens to explain that he(Newman) was about to leave forArizona.Stevens suggested that Newman call again on his return.Newman didso, and Stevens gave him sporadic employment as a laborer,approximately I day aweek for 3 weeks, beginning in mid-November.Apparently the weather in the fallof the year was unusually favorable,permitting work to continue into mid-December,although in other years layoffs because of weather began early in November.G. Concluding findingsThe facts summarized above reflect,inmy judgment,an accurate picture of thepertinent events of the period in question.In large part these critical.events werethe subject of conflicting testimony.I have not entirely credited or entirely dis-credited the testimony of any of the principal witnesses,but-based on their de-meanor,on what I regard as the inherent probability or improbability of particularaspects of their testimony,and on the entire record-I find the facts as set forthabove.In essence,the picture is one of a business which has been conducted withgreat informality regarding labor and union matters, and the problems arose fromthe impact on that business of the action of a group of employees in seeking the aidof their union with respect to a condition of employment.The law is clear that inso doing the men were engaging in an activity protected by Section 7 of the Act.The record is equally clear that Respondent was disturbed by the fact that the menexercised this statutory right instead of, as had been their wont,discussing mattersdirectly with him. In my view,his perturbation over this conduct led him to commitcertain unfair labor practices.Specifically,I find that Stevens violated Section 8(a)(1) of theAct byinterrogat-ing several of his employees as to whether and why they had complained to theUnion about not receiving premium pay for Saturday work,by accusing RobertWilliams of being the "ring leader"-in the affair,by his veiled threat to Myers con-cerning the approach of winter and past favors Stevens had done for Myers, and by-his statement to John Williams that the latter was out of work because he "got toodeeply involved with the Union."I further find, relying in part on the remark just quoted,that Respondent violatedSection 8(a) (1) and(3) of theAct bywithholding employment from John Williamsbetween September 9 and October 7 because of Williams' resort to the Union topress his claim for Saturday overtime, an activity protected by Section 7 of the Act.In so finding I have not overlooked Stevens' denial of the statement attributed tohim by Williams,nor have I overlooked Stevens' testimony that the nonemploymentofWilliams in that period resulted from Stevens'desire to grant the request of cer-tain colored laborers for a more equitable distribution of work.On this latter pointStevens was corroborated by the testimony.of Thomas Brown,one of the Negroworkers in question,who testified that he and his fellows approached Stevens aboutthis time,requesting more work. I am disinclined to credit Brown's testimony, par-ticularly in the light of Stevens'testimony at another point that the colored menrefused to work Saturdays unless they received premium pay, an attitude somewhatinconsistent with a professed need for more work.But even if the colored men hadmade such a plea to Stevens, I find that he seized on it as a device for discipliningJohn Williams for having gone to the Union with his complaint.With respect to Newman,however,I find the scales tipping the other way. Itmay well be that but for Newman'srole in the events described above. Stevenswould not have removed him as a mechanic.But, as against this speculation, I finda great deal of evidence from a number of witnesses that Newman was an unsatis-factory mechanic,and I also credit the testimony of Stevens and employee Whitmanthat Stevens offered Newman regular work(of a less desirable type, it is true, butat no cut in pay)at the time Stevens removed him as a mechanic.The GeneralCounsel failed to sustain his burden of proof as to Newman,and the complaintinsofar as it relates to Newman should be dismissed.CONCLUSIONS OF LAW1.Respondent,by-laying off John Williams between September 9 and October 7because of Williams' union and concerted activities,engaged in an unfair labor prac-tice affecting commerce within the meaning of Sections 8(a) (1) and(3) and 2(7)of the Act. BI-RITE FOODS, INC.592.Respondent,by the various acts of interrogation,veiled threats,and other state-ments summarized in the section of this Decision headed "Concluding findings,"engaged in unfair labor practices affecting commerce within the meaning of Sec-tions 8(a)(1) and 2(7) of the Act.THE REMEDYThe unfair labor practices found above call for the customary cease and desistorder,which in the light of Respondent's extreme reaction to the exercise by his em-ployees of their Section 7 rights should be broad enough to encompass any furtherinterference with those rights.Cf.N.L.R.B. v. Bailey Company,180 F.2d 278, 280(C.A. 6), and theSunbeamcase there cited.Affirmatively I shall recommend thatRespondent make John Williams whole according to the formulas set forth inCrossett Lumber Co.,8 NLRB 440, andIsis Plumbing & Heating Co.,138 NLRB716, and also that Respondent post an appropriate notice.[Recommended Order omitted from publication.]Bi-Rite Foods, Inc.andTeamsters,Chauffeurs,Helpers andTaxicab Drivers Local Union 327, affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.Cases Nos. 06-CA-1614 and 26-CA-1670.May 21, 1964DECISION AND ORDEROn March 13, 1964, Trial Examiner Laurence A. Knapp issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had not engaged in unfair labor practices as alleged in the com-plaint, and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision.Thereafter, the Charging Party filed exceptions to the Trial Exam-iner'sDecision and a supporting brief.The Respondent filed a briefin support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the Charging Party's exceptions and brief, theRespondent's supporting brief, and the entire record in this case,and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations.[The Board dismissed the complaint.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFollowing the usual procedures,this case was heard beforeTrialExaminerLaurence A. Knapp on December 10 and 11, 1963, upon issues hereinafter described.147 NLRB No. 11.